DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered. 
Response to Arguments
The Applicant has not provided amendments or arguments to address the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection of claim 17, and the objection to claim 12. Therefore, the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection of claim 17 and the objection to claim 12 have been maintained.
Applicant's arguments filed 12/31/2019 have been fully considered, but they are not persuasive.  The Applicant contends that Wright does not disclose that in a flexion configuration, the patellar implant aligns with the trochlear groove at the second location such that in the flexion configuration, the patellar implant does not contact the trochlear groove nadir path at the second location.  The examiner respectfully disagrees.  The second location of Wright is being interpreted as the location on the trochlear groove that is shown in Fig. 6. The flexion configuration of Wright is being interpreted to as a deeper flexion position, such as that shown in Fig. 9). When in the flexion configuration, the patellar implant (70) is aligned with the second .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 17 fails to further limit the subject matter of independent claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 12 objected to because of the following informalities:  the phrase “the second position” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 9, 11, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wright et al. (US Pub. No. 2014/0142713; hereinafter Wright).
Wright discloses the following regarding claim 6:  a kit comprising: a femoral implant (12) having a body (body structure of element 12) with an articular surface (exterior surface of element 12) defining a trochlear groove (66), the trochlear groove defining a trochlear groove nadir path (interpreted to be the central portion of element 66, which would comprise the deepest areas of the trochlear groove) extending along the trochlear groove, wherein the trochlear groove is defined by a first trochlear radius (R1) at a first location (as shown in Fig. 3) along the trochlear groove and by a second trochlear radius (R2) at a second location (as shown in Fig. 6) along the trochlear groove, the first radius being different than the second radius (paras. 0082-0086), the first trochlear radius being measured normal to a tangent to the trochlear groove nadir path at the first location, and the second trochlear radius being measured normal to a tangent to the trochlear groove nadir path at the second location (Figs. 3-6; paras. 0081-0086), and a patellar implant (70), wherein in an extension configuration (e.g., the position approximate to Fig. 3) the patellar implant aligns with the trochlear groove at the first location (Fig. 3; paras. 0080-0081), and wherein in a flexion configuration (interpreted to be a deeper flexion position, such as that shown in Fig. 9) the patellar implant aligns with the trochlear groove at the second location (Fig. 9 where the patellar implant is in line with the second location as it is located 
Wright discloses the following regarding claim 8:  the kit of claim 6, wherein in the extension configuration the patellar implant contacts the trochlear groove nadir path (Figs. 3-5) at the first location (Figs. 3-5; paras. 0081-0084).
Wright discloses the following regarding claim 9:  the kit of claim 8, wherein in the extension configuration the patellar implant contacts the femoral implant at a single point or a single surface (Figs. 3-5).
Wright discloses the following regarding claim 11:  the kit of claim 6, wherein in the flexion configuration the patellar implant contacts the femoral implant at two points or at two surfaces (Figs. 9-11).
Wright discloses the following regarding claim 12:  the kit of claim 6, wherein in the extension configuration a posterior surface (72) of the patellar implant contacts the trochlear groove nadir path at the first location (Figs. 3-5), and in the flexion configuration lateral and medial surfaces of the patellar implant contact the trochlear groove at the second position (Figs. 7-9).
Wright discloses the following regarding claim 14:  the kit of claim 6, wherein the first location is proximal to the second location along the trochlear groove (Figs. 3-6), and the first trochlear radius is greater than the second trochlear radius (paras. 0081-0086).
Wright discloses the following regarding claim 17:  the kit of claim 6, wherein the first trochlear radius is measured normal to a tangent to a trochlear groove nadir path at the first 
Wright discloses the following regarding claim 18:  the kit of claim 6, wherein a rate of trochlear radius reduction from the first trochlear radius to the second trochlear radius defines a trajectory of the patellar implant over the femoral implant such that the patellar implant contacts the trochlear groove nadir path at the first location and does not contact the trochlear groove nadir path at the second location (Figs. 3-9; paras. 0080-0086).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Bojarski et al. (US Pub. No. 2012/0209394; hereinafter Bojarski).
Regarding claim 15, Wright discloses the limitations of the claimed invention, as described above.  It further discloses the patellar implant having an articular surface (72) defined by a patellar radius (Figs. 3-6).  However, it is silent as to the value of the patellar radius relative to the trochlear’s radii.  Bojarski teaches a knee implant comprising a femoral component with a trochlear groove and a patellar implant. Bojarski further teaches that it is well known in the art that the size and dimensions of the patellar implant may be adjusted in order to ensure that it properly fits within the groove to establish near normal kinetics for the patient (paras. 0437-0444).  It would have been obvious to one having ordinary skill in the art to modify the patellar radius such that it is less than or substantially equal to the first trochlear radius and greater than 
Wright teaches the following regarding claim 16:  the kit of claim 15, wherein the articular surface of the patellar implant is substantially spherical (Figs. 3-9).

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright.
Regarding claim 13, Wright teaches the following:  the kit of claim 6, wherein the trochlear groove is defined by a third trochlear radius (interpreted to be a radial point above R1) at a third location along the trochlear groove that is proximal to the first location (Fig. 3), the third trochlear radius being greater than the first trochlear radius such that the patellar implant is guided into the trochlear groove when moved from the third location toward the first location during flexion (paras. 0080-0087).  Please note that it would have been an obvious matter of design choice to modify the sizes of the trochlear groove and its corresponding radii, since such a modification would have involved a mere change is the sizes of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, the optimization of parameters is a routine 
Regarding claim 19, Wright discloses the limitations of the claimed invention, as described above.  However, it is silent as to the rate of reduction of the trochlear radius.  It has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal rate of reduction of the trochlear radius needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the rate of reduction of the trochlear radius, would have been obvious at the time of applicant's invention in view of the teachings of Wright. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774